Ughetta, Acting P. J.,
dissents and votes to affirm the judgment, with the following memorandum: The substantive rights and obligations of the parties to this suit are measured by the maritime law, not the common law of this State (Chelentis v. Luckenbach S. S. Co., 247 U. S. 372, 383; Aho v. Jacobsen, 249 F. 2d 309, 311; Maher v. Atlantic Stevedoring Co., 199 App. Div. 630, 635; Kennedy v. Cunard S. S. Co., 197 App. Div. 459, 467, affd. 235 N. Y. 604). Under the maritime law, the shipowner is under no duty to provide safe means of access or egress beyond the gangway to seamen on shore leave (Dangovich v. Isthmian Lines, 218 F. Supp. 235, 237 [and cases cited therein], affd. 327 F. 2d 355). Atlantic Transport Co. of West Virginia v. Imbrovek (234 U. S. 52) and Maher v. Atlantic Stevedoring Co. (supra), cited by the majority, are obviously not to the contrary, since both involved injuries to stevedores working in the hold of the ship. Matter of Ross v. Howieson (232 N. Y. 604), a workmen’s compensation case unconnected with the maritime law, is inapposite in a suit based upon a concept of fault. The judgment appealed from should be affirmed.